NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMIR MARTINEZ-DURAN,                            Nos. 13-73214
                                                     15-73543
                Petitioner,
                                                Agency No. A201-034-203
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Amir Martinez-Duran, a native and citizen of Mexico, petitions for review of

the Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”) (No. 13-73214),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and of the BIA’s order denying his “motion to administratively close proceedings”

(No. 15-73543). We have jurisdiction under 8 U.S.C. § 1252. We review

questions of law de novo, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

except to the extent that deference is owed to the BIA’s determination of the

governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). We review for substantial evidence the agency’s factual findings.

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petitions for

review.

      As to petition No. 13-73214, the agency properly denied Martinez-Duran’s

withholding of removal claim where he did not demonstrate that “Americanized

Mexicans” constituted a cognizable particular social group. See Ramirez-Munoz v.

Lynch, 816 F.3d 1226, 1228-29 (9th Cir. 2016). We do not consider the podcast

referenced in Martinez-Duran’s opening brief that is not part of the administrative

record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      Substantial evidence supports the agency’s denial of Martinez-Duran’s CAT

claim because he failed to show it is more likely than not he would be tortured by

the Mexican government, or with its consent or acquiescence. See Silaya, 524 F.3d

at 1073. We reject Martinez-Duran’s contentions that the IJ and BIA erred in

analyzing his CAT claim.

      As to petition No. 15-73543, the BIA did not abuse its discretion in


                                         2                                      13-73214
construing Martinez-Duran’s motion for administrative closure as a motion to

reopen where Martinez-Duran sought closure to pursue a possible I-601A

provisional unlawful presence waiver. Martinez-Duran’s motion was filed after a

final administrative order had been entered, and, thus, there were no administrative

proceedings to close. See Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008) (the

court reviews the BIA’s ruling on a motion to reopen for abuse of discretion).

Martinez-Duran does not otherwise challenge the BIA’s order denying his motion.

      PETITIONS FOR REVIEW DENIED.




                                         3                                   13-73214